ORDER

PER CURIAM:
Donna P. Eitel appeals portions of a decree dissolving her marriage with Don Milton Eitel. She claims the trial court erred in granting Don custody of their son, Dakotah, and failing to allow her reasonable visitation rights. Donna further claims the trial court erred in setting aside certain items of personal property to both parties. This latter claim was expressly waived at oral argument. With respect to the custody and visitation issues, no error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*592The judgment of the trial court is affirmed in accordance with Rule 84.16(b).